Citation Nr: 1728570	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-36 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for erectile dysfunction.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Madonna Richardson, Agent


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1976 to October 1984 and from June 1987 to July 1999.  The Veteran received numerous decorations including the Humanitarian Service Medal and Southwest Asia Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the Veteran submitted a VA Form 9 in July 2016 for the following issues: increased rating for a bilateral foot disability, increased rating for a low back disability, increased rating for gastritis, service connection for diabetes mellitus and service connection for a neck condition.  In the July 2016 Form 9, the Veteran requested a hearing on these issues.  The Board's review of Veterans Appeals Control and Locator System (VACOLS) reveals that the AOJ is still taking action on these claims; thus, the Board will not act on these claims at this time. 

The issue of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

The Veteran's tinnitus is at least as likely as not related to his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

The Veteran contends that he is entitled to service connection because his current tinnitus is the result of in-service noise exposure.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is a chronic condition for purposes of 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the Veteran was competent to testify as to ringing in the ears in service and that he experienced such ringing ever since service "because ringing in the ears is capable of lay observation").  

Analysis

Here, the evidence indicates that the Veteran has a current disability.  Specifically, in a September 2009 VA audiological report, a VA examiner recorded a diagnosis of tinnitus.  Thus, the Board finds that the first element of service connection is established.  See Shedden, supra.

The Board also finds that the evidence supports a finding of an in-service incurrence and continuity of symptomatology thereafter.  Specifically, the Veteran reports that he was exposed to aircraft taking off and landing, because his sleeping quarters were directly under the flight deck, and that he was also exposed to steam kettles going off since he worked in food services. See September 2009 VA examination; August 2009 Hearing Testimony.  The Veteran asserted that he first noticed ringing in his ears during service around 1991.  See August 2009 Hearing Testimony.  He stated that he mentioned the ringing to a corpsman who attributed the sound to air whipping from driving with his windows down. See id.  He stated that he also mentioned the ringing to someone else who told him that he had an ear infection, so he did not continue to pursue the matter.  See id.  The Veteran reported that his symptoms were periodic at the time of service but have continued since his retirement in 1999, see August 2009 Hearing Testimony, and that the ringing is now constant, see September 2009 VA Examination.  

The Board finds the Veteran's reports as to the onset of symptoms in service, as well as the continuity of his symptoms since service, to be credible.  Because tinnitus is a recognized chronic condition for which a layperson's testimony is competent to report symptomatology, the Board finds that both and in-service incurrence and continuity of symptomatology since service, is established.  See Shedden and Walker, both supra.

The Board acknowledges that the September 2009 VA examiner opined that the Veteran's tinnitus is less likely than not related to service.  The basis for the examiner's opinion was that there was no medical evidence of hearing loss or tinnitus in the Veteran's records, and there was also a large lapse in time between the Veteran's service and his complaints of tinnitus.  But see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lack of medical documentation in service does not by itself render lay evidence not credible).  The examiner did not address the Veteran's credible reports of in-service complaints of ringing in his ears.  For this reason, the Board accords little probative value to the September 2009 VA examination.

Given that the Veteran competently and credibly reports that he first noticed ringing in his ears in service, and that such ringing in his ears has continued since service, the Board finds that the Veteran's tinnitus had its onset during service and is etiologically related to service.  Service connection for tinnitus is warranted. 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008); Fountain v. McDonald, 27 Vet. App. 258 (2015).


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, the Board must remand the issue of service connection for erectile dysfunction.  The Veteran currently has a claim for entitlement to service connection for diabetes mellitus, and that claim is pending before the RO.  The Board found in its February 2012 remand that the issues of service connection for diabetes mellitus and erectile dysfunction are inextricably intertwined, and it would be premature to decide the issue of erectile dysfunction before there has been a final adjudication of the diabetes mellitus claim. See February 2012 Remand; see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision the other issue has been rendered).  As the issue of service connection for diabetes mellitus is still pending, the claim for erectile dysfunction must be remanded.

The Board notes that the Veteran has not been afforded a VA examination in connection with his erectile dysfunction disability.  On remand, the Veteran should be scheduled for a VA examination to determine the etiology of this condition.


Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from Indianapolis VA Medical Center, from June 2016 to present, and associate them with the claims file or virtual record.

2.  After all outstanding records have been associated with the claims file, and the Veteran's claim for diabetes mellitus has been fully adjudicated, obtain a new VA examination to addresses whether the Veteran's erectile dysfunction disability is related to his service or any service-connected disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

(a) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction disability is directly related to his service.

(b) If it is determined that the Veteran's erectile dysfunction is not directly related to his service, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is caused or aggravated by any service-connected disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A complete rationale for any opinion offered should be provided.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


